Case 1:20-cv-04433-JSR Document 101 Filed 07/20/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

No. 20-MD-2941 (JSR)
IN RE: NINE WEST LBO SECURITIES LITIGATION

 

ORDER UNSEALING
DOCKET AND
DIRECTING FILING OF
UNREDACTED
SUMMONS AND
COMPLAINT

Pertains to Kirschner, et al. v. Advisors Series Trust
(Kellner Merger Fund), et al., No. 20-cv-4433

 

 

JED S. RAKOFF, U.S.D.J.
WHEREAS, the Court’s June 25, 2020 Order in these proceedings directed a partial
unsealing of the docket in Kirschner, et al. v. Advisors Series Trust (Kellner Merger Fund), et

al., no. 20-cv-4433, and directed Plaintiffs to publicly file versions of the summons and

 

Complaint with only certain pseudonyms and redactions, which related to eleven defendants who
were current or former clients of non-party Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Merrill Lynch”), and whose information Merrill Lynch had designated as Confidential.
WHEREAS, the Court’s June 25 Order further directed a telephone conference to be held
on July 20, 2020 with counsel for Plaintiffs, Merrill Lynch, and each of the eleven defendants
who had not consented to unsealing by that time, and directed each such non-consenting
defendant to show cause at the conference why the Court should not order Plaintiffs to file a
fully unredacted summons and Complaint in action no. 20-cv-4433 on the public docket; and

WHEREAS, each of the eleven current or former Merrill Lynch clients has either

 

(a) consented to the de-designation of his, her, or its information, or (b) failed to appear at the
July 20, 2020 conference to show cause as to why its information should remain confidential,
and it appears to the Court that no other objection has been raised as to the unsealing of the

docket in action no. 20-cv-4433;

 

 
Case 1:20-cv-04433-JSR Document 101 Filed 07/20/20 Page 2 of 2

It is therefore hereby ORDERED that:
1. The Clerk of the Court is directed to fully unseal the docket in Kirschner, et al. v.

Advisors Series Trust (Kellner Merger Fund), et al., No. 20-cv-4433, including the names and

 

addresses of all defendants previously replaced with pseudonyms.

2. Plaintiffs are directed to file, no later than close of business on July 21, 2020,
fully unredacted versions of the summons and Complaint in action no. 20-cv-4433 on the public
docket.

SO ORDERED.

 

Dated: New York, New York
July 26 2020

SAN tab

JED §/RAKOEFF, U.S.

 

 

 

 

 

 
